Citation Nr: 1133047	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-39 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Snyder


INTRODUCTION

The Veteran had active service from June 1977 to June 1997.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In June 2010, the Board remanded the appeal for additional proceedings.  The Board is satisfied that there has been substantial compliance with the remand directives, and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

A hearing before the undersigned Veterans Law Judge was held in April 2010.  The hearing transcript has been associated with the claims file.

The issue of entitlement to death indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran's death was not caused or contributed significantly to by a disability incurred in, aggravated by, or caused by service or a service-connected disability.  

CONCLUSIONS OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(d).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

Notice was sent in February 2006 and June 2010 letters, and the claim was readjudicated in an April 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  The Board acknowledges that the letters did not provide a statement of the conditions for which the Veteran was service connected.  However, the appellant was provided this information in a June 2005 letter from the Department of the Army, September 2007 statement of the case, and April 2011 supplemental statement of the case.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel since April 2010.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what conditions were service connected at the time of the Veteran's death and how to substantiate a DIC claim based on one of these conditions, and as such, that she had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication was not affected.  

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Furthermore, the Board is satisfied that there has been substantial compliance with the remand directives issued in the June 2010 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The record does not include an opinion as to whether the cause of death was related to service.  As explained below, there was no basis to request such an opinion because the record does not suggest that the Veteran's cause of death is related to service or a service-connected disability.  There is no reasonable possibility that such assistance would aid in substantiating this claim because, as discussed within, the evidence does not indicate that the cause of the Veteran's death was related to service to include whether any psychiatric disorder was incurred in service.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). 

In sum, the Board finds VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for the Cause of the Veteran's Death

The Veteran died on October [redacted], 2005, as a result of self-inflicted gunshot wound to the chest.  See November 2005 death certificate.  The appellant contends that service connection is warranted for the cause of the Veteran's death.  

Generally speaking, compensation will not be paid if the Veteran's death was the result of the Veteran's own willful misconduct.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a).  Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness; therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b).  The Board finds the Veteran's cause of death was the result of mental unsoundness because the evidence of record shows no reasonable adequate motive to commit suicide.  Accordingly, the Board finds that the act of suicide does not constitute willful misconduct as defined by the regulations.
To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.312.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

At the time of the Veteran's death, service connection was in effect for the following disabilities:  optic nerve drusen, bilateral, with visual field loss, evaluated as 20 percent disabling; hypertension, 10 percent; tinnitus, 10 percent; residuals, laceration 5th digit left hand, 10 percent; degenerative disc disease, L4-5 and lower thoracic, 10 percent; residuals multiple fractures right thumb, 10 percent; left ankle disability, 10 percent; residuals fracture 5th digit right foot, noncompensable. 

After review of the evidence, the Board finds the evidence does not suggest that service connection for the cause of death is warranted on a direct basis or as secondary to a service-connected disability:  the record includes no medical findings linking the suicide to service or a service-connected disability, and the appellant has not alleged that the suicide was directly related to service or was secondary to a service-connected disability.  

The appellant contends that the Veteran's death was related to his psychiatric disorder, which was not service-connected.  Initially, the Board notes that to the extent the appellant contends entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1151, the matter has been referred because it has not been considered by the AOJ and, as such, the Board will not consider that argument further.  

The service treatment and examination records, including the separation examination, reflect no findings or histories suggestive of a psychiatric disorder or suicidal ideation.  

In December 2004, the Veteran reported that he was experiencing harassment by a supervisor at work.  He reported that the associated stress was interfering with his sleep.  He denied suicidal or homicidal ideation.  He was assessed with situational stress.  See December 2004 VA treatment record.  

A January 2005 Army Hospital treatment record reflects a diagnosis of depression.  February 2005 VA treatment records reflect the Veteran's history that he was referred for psychological evaluation to rule out bipolar disorder after he commented at work that he might "go postal."  The records reflect diagnoses of adjustment disorder and rule out bipolar disorder.  The Veteran underwent VA psychological evaluation in March 2005.  After examination, the Veteran was assessed with anxiety disorder and alcohol abuse.  The examiner indicated that it was difficult to accurately diagnose the exact nature of the Veteran's psychopathology due to his alcohol abuse.  VA treatment records dating in June and October 2005 reflect findings of depression/anxiety.  

On October 6, 2005, the Veteran was admitted to a VA hospital following acute ingestion of prescription medication in an apparent overdose or suicide attempt.  The associated records indicate that the Veteran also superficially cut his wrists after ingesting the overdose.  The Veteran reported a history of depression and anxiety for approximately six months.  He denied being suicidal.  The inpatient records include findings that the Veteran's alcohol dependence appeared to be the primary factor involved in his recent suicide attempt.  The discharge report includes the attending physician's belief that the Veteran's mood was exacerbated by his progressive degenerative disc disease which was exacerbated by his occupation.  The Veteran was ultimately assessed with alcohol dependence and depression and discharged on October 10, 2005.  

The Veteran died on October [redacted], 2005, as a result of a self-inflicted gunshot wound to the chest.  See November 2005 death certificate.   

After review of the evidence, the Board finds service connection for the cause of the Veteran's death is not warranted as secondary to a psychiatric disorder.  Initially, the Board notes that the evidence does not indicate that the Veteran's death was related to the psychiatric disorder:  the evidence includes no medical findings suggestive of a link between the suicide and the psychiatric disorder, and no histories from the appellant that the Veteran's suicide was related to his psychiatric disorder. 

Even assuming the suicide was secondary to the psychiatric disorder, however, the evidence does not suggest that the psychiatric disorder onset in service or is causally related to service or a service-connected disability.  The competent and probative evidence does not suggest that a psychiatric disorder had its onset in service.  The service medical records reflect no histories or findings suggestive of a psychiatric disorder, and the first evidence of a psychiatric disorder dates in 2004, more than seven years after separation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The appellant contends that the Veteran's personality "changed" after his return from service in Korea and Haiti, but she has not contended that he manifested any of the symptoms later attributed to a diagnosed psychiatric disorder during or since service.  To the extent the appellant's statement can be interpreted as a report of continuity of symptomatology, the Board finds it is less credible, and thus less probative, than the Veteran's negative histories of psychiatric symptoms at separation and the absence of a long-term history of symptoms from the Veteran, to include in December 2004 when the Veteran first received psychiatric treatment,  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Rucker, 10 Vet. App. at 73.  In short, the Board finds that the Veteran did not have chronic or persistent psychological symptoms during or since service.  Furthermore, the record does not contain any competent evidence linking the psychiatric disorder to service or a service-connected disability.  The Board acknowledges that a physician has indicated that the Veteran's "mood" was exacerbated by his progressive degenerative disc disease, which is service-connected.  "Mood" is not synonymous with psychiatric disorder, however, and the Board finds the opinion does not suggest a determination that the service-connected lumbar spine disability aggravated the Veteran's psychiatric disability.  

In this case, the probative evidence does not indicate that the Veteran's death was the result of service or a service-connected disability.  The Board sympathizes with the appellant in the loss of her husband and recognizes his faithful service.  However, our decisions must be based on the facts and the weight of those facts in this case is against the claim.  The preponderance of evidence is simply against any connection between the Veteran's service or a service-connected disability and the cause of the Veteran's death.  Consequently, service connection for the cause of the Veteran's death must be denied.  

ORDER

Service connection for the cause of the Veteran's death is denied.  


___________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


